Title: From George Washington to John Hancock, 23 April 1776
From: Washington, George
To: Hancock, John



Sir,
New York 23d April 1776.

In a Letter which I had the honour to receive from Congress some considerable time ago, they were pleased to ask what Rank aid de Camps bore in the army—from whence I concluded that they had adverted to the extraordinary trouble and confinement of these Gentlemen with a view to make them an adequate allowance; but nothing being since done, or said of the matter, I take the liberty unsollicited by, and unknown to my aid de Camps to inform your Honble body that their pay is not, by any means, equal to their trouble and confinement.
No person wishes more to save money to the public than I do—nor no person has aim’d more at it—but there are some cases in which parsimony may be ill placed; and this I take to be one. Aid de Camps are person’s in whom entire Confidence must be placed—It requires Men of abilities to execute the duties with propriety and dispatch where there is such a multiplicity of business as must attend the Commander in chief of such an army as our’s; and perswaded I am that nothing but the zeal of those Gentlemen who live with me and act in this capacity for the great American Cause and personal attachment to me, has induced them to undergo the trouble and confinement they have experienced since they have become Members of my Family.
I give into no kind of amusements myself, consequently those about me can have none, but are confined from morn till Eve hearing, and answering the applications and Letters of one and another; which will now, I expect, receive a pretty considerable addition as the business of the Northern and Eastern departments (if I continue here) must, I suppose, pass through my hands—If these Gentlemen had the same relaxation from duty

as other Officers have in their common Rotine, there would not be so much in it, but to have the Mind always upon the stretch—scarce ever unbent—and no hours for recreation, makes a material odds—knowing this, and at the sametime how inadequate the pay is, I can scarce find Inclination to impose the necessary duties of their Office upon them—to what I have here said, this further remark may be made, and is a matter of no small concernment to me, and, in its consequences to the publick, and that is, that while the duty is hard and the pay small it is not to be wonderd at if there should be found a promptness in them to seek preferment or in me to do justice to them by facilitating their views, by which means I must loose their aid when they have it most in their power to assist me. Influenced by these motives I have taken the liberty of laying the matter fully, and with all due deference before your Honble body not doubting its meeting with a patient hearing. I am Sir with the greatest respect Yr Most Obedt Hble Servt

Go: Washington

